DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office action is in reference to the Amendments/Response, filed on 1/27/2022.  Claims 1-12 and 25-29 are now pending.  
3.	In view of the Response and further consideration, the previous rejections of claims 1-12 and 25-29 under 35 U.S.C. 103 as being unpatentable over Wakamura et al. (US 2003/0004248) alone or in view of Mulholland (US 2013/0085214) and/or Richter et al. (US 2004/0254280) are withdrawn.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 2, 4-7, 9, 11, 12, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakamura et al. (US 2003/0004248).
Wakamura et al. disclose a composition for molding comprising 100 parts by weight of a polyamide resin, 0.1 to 10 parts by weight of particles (having a mean particles size of 10 to 100 µm and an aspect ratio of from 5 to 3000, reads on thickness is less than 1 micron) capable of expressing a metallic color, and at most 5 parts by weight of fluidity improver such as polyethylene oxide wax (reads on carrier), thus the ratio of carrier to particles is about 0.1:10 to 5:0.1 (abstract, claim 1, [0044], [0062]-[0063]).
Wakamura et al. therefore anticipate the instantly claimed invention with the understanding that the compositional components per Wakamura et al. overlap in scope with the claimed compositional components.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The limitations of claim 2 can be found in Wakamura et al. at claim 1 and [0062], where it discloses the ratio of carrier to particles is about 0.1:10 to 5:0.1.
The limitations of claim 4 can be found in Wakamura et al. at [0063], where it discloses the polyethylene oxide wax.
The limitations of claim 5 can be found in Wakamura et al. at claim 1, where it discloses the composition without copper compounds.
The limitations of claim 6 can be found in Wakamura et al. at claim 5, where it discloses the aluminum.
The limitations of claim 7 can be found in Wakamura et al. at [0084], where it discloses the lubricant.
The limitations of claim 9 can be found in Wakamura et al. at [0027], where it discloses the nylon 6 and nylon 66.
The limitations of claim 11 can be found in Wakamura et al. at [0044], where it discloses the aspect ratio of 5 to 3000.
The limitations of claim 12 can be found in Wakamura et al. at claim 1, where it discloses the 0.1 to 10 parts by weight of particles.
The limitations of claim 25 can be found in Wakamura et al. at claim 7, where it discloses the particles size of 10 to 100 µm.
Claim 27 is an inherent property based on substantially the same components as claimed.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 3, 10 and 26 are rejected under 35 U.S.C. 103(a) as obvious over Wakamura et al. (US 2003/0004248) in view of Mulholland (US 2013/0085214).
The disclosure of Wakamura et al. is adequately set forth in paragraph 5 and is incorporated herein by reference.
However, Wakamura et al. is silent on the composition including specific carrier such as mineral oil and further contains antioxidant, hindered amine light stabilizer and ultraviolet light stabilizer.
Mulholland discloses a molded product having a metallized appearance comprising polyacetal resin, a metal pigment, an ultraviolet light stabilizer, an antioxidant and a hindered amine light stabilizer, and pigment carrier such as white oil (reads on mineral oil), to provide a molded product having high gloss properties and a metallic appearance (claims 1, 10, [0008], [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Mulholland’s components in Wakamura’s composition (since both are in the same field of endeavor, both polyamide and polyacetal are engineering thermoplastics) and leading to better gloss properties and metallic appearance.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

8.	Claim 8 is rejected under 35 U.S.C. 103(a) as obvious over Wakamura et al. (US 2003/0004248) in view of Michihiro et al. (JP 2014-133776).
The disclosure of Wakamura et al. is adequately set forth in paragraph 5 and is incorporated herein by reference.
However, Wakamura et al. is silent on the specific lubricant.
Michihiro et al. disclose a resin composition comprising a thermoplastic resin such as polyamide and a lubricant such as a zinc stearate, to provide a resin composition for injection molding (p. 4, 4th paragraph; p. 5, 3rd paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Michihiro’s lubricant in Wakamura’s composition (since both are in the same field of endeavor) and leading to better coloration with higher lightness.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

9.	Claim 29 is rejected under 35 U.S.C. 103(a) as obvious over Wakamura et al. (US 2003/0004248) in view of Richter et al. (US 2004/0254280).
The disclosure of Wakamura et al. is adequately set forth in paragraph 5 and is incorporated herein by reference.
However, Wakamura et al. is silent on the specific wax.
Richter et al. disclose a composition comprising engineering plastics such as polyamide, pigment and montan waxes, wherein the montan waxes are used as dispersing agents for wetting of the pigments ([0069]-[0070]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Richter’s montan wax in Wakamura’s composition and leading to better dispersion.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Allowable Subject Matter

10.	Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed composition free of fillers and reinforcing fibers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762